IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

H€

R. ALEXANDER ACOSTA, *

Plaintiff
if
v. "" CIVIL NO. JKB-15-3484
AMERIGUARD SEC. SERVS., INC., *
et al,
Defendants *
k * 1\' 1\' k 1'€ it it ir 9: if 1'.~

MEMORANDUM AND ORDER

Pending before the Court is the motion of Defendant AmeriGuard Security Services, lnc.
(‘fArneriGuard”), for an award of attorneys’ fees. (ECF No. 129.) PlaintiffR. Alexander Acosta,
the Secretary of Labor, has opposed the motion (ECF No. 133), and AmeriGuard has replied
(ECF No. 138). No hearing is necessary. Local Rule 105.6 (D. Md. 2018). The motion will be
granted.

ArneriGuard’s request for attorneys’ fees is pursuant to the Equal Access to lustice Act
(“EAJA”), 28 U.S.C. § 2412. Unless doing so is expressly prohibited by statute, EAJA permits a
court to award “reasonable fees and expenses of attorneys . . . to the prevailing party in any civil
action brought by or against the United States or any agency or any official of the United States
acting in his or her official capacity in any court having jurisdiction of such action.” 28 U.S.C.
§ 2412(b). EAJA further mandates such an award, “[e]xcept as otherwise Specifically provided
by statute, . . . to a prevailing party other than the United States [of] fees and other expenses, in
addition to any costs awarded . . . , incurred by that party in any civil action (other thari cases

sounding in tort), . . . brought by or against the United States . . .`, unless the court finds that the

 

position of the United States was substantially justified or that special circumstances make an
award unjust.” 28 U.S.C. § 2412(d)(l)(A). Whether the position of the United States was
substantially justified is determined on the basis of the record in the civil action. 28 U.S.C.
§ 2412(d)(l)(B). The attorrieys’ fees awarded “shall be based upon prevailing market rates for
the kind and quality of the services furnished, except that . . . attorney fees shall not be awarded
in excess of 3125 per hour unless the court determines that an increase in the cost of living or a
special factor, such as the limited availability of qualified attorneys for the proceedings involved,
justifies a higher fee.” 28 U.S.C. § 2412(d)(2)(A). The legislative history shows the figure of
$125 per hour was set in 1996. In the case of a corporation who is a prevailing party, it is
eligible f`or an award under § 2412 if, at the time the civil action was filed, its net worth did not
exceed $7,000,000 and it had not more than 500 employees 28 U.S.C. § 2412(d)(2)(B)(ii).
Having achieved total victory in the case by the Court’s grant of summary judginth in
AIneriGuard’s favor and against the Secretary, AmeriGuard is clearly a prevailing party. It has
also established to the Court’s satisfaction that it did not have a net worth in excess of
$7,000,000 or more than 500 employees at the time the suit was filed on November 16, 2015.
(See Reijnders Afiid., ArneriGuard’s Mot. Ex. l, ECF No. 129-2.) The total amount of fees
requested by AmeriGuard is $104,203.50, and AmeriGuard has provided detailed time records
supporting its request. (Hourigan Affid., AmeriGuard’s Mot. Ex. 2, ECF No. 129-3.) The
Secretary has not contested the reasonableness of the amount of fees requested; consequently, the
amount of the award is not in dispute. See E.E.O.C. v. Clay Printz`ng Co., 13 F.3d 813, 8l4 n.2
(4th Cir. 1994).
What the Secretary does contest is whether his position in this case as against

AmeriGuard was substantially justified. The Supreme Court has opined that the statutory phrase

 

means “‘justified in substance or in the main’_that is, justified to a degree that could satisfy a
reasonable person. That is no different nom the ‘reasonable basis both in law and fact’
formulation adopted by the Ninth Circuit and the vast majority of other Courts of Appeals that
have addressed this issue.” Pierce v. Underwood, 487 U.S. 552, 565 (1988). The burden of
proof of substantial justification rests on the Secretary. See Tyler Bus. Servs., Inc. v. N.L.R.B.,
695 F.zd 73, 75 (4ih cir'. 1932).

Merits decisions, standing alone, do not conclusively establish Substantial justification or
the lack thereof. However,

they-and more critically their rationales_are the most powerful available

indicators of the strength, hence reasonableness, of the ultimately rejected

position As such, they obviously must be taken into account both by a district

court in deciding whether the Government’s position, though ultimately rejected

on the merits, was substantially justified, and by a court of appeals in later

reviewing that decision for abuse of discretion
Clay Prz'ntz'ng, 13 F.3d at 815 (internal quotation marks omitted). Objective indicia are also
relevant Underwood, 487 U.S. at 568. These include such factors as “the lterms of a settlement
agreement, the stage in the proceedings at which the merits were decided, and the views of other
courts on the merits.” Id. Additionally, the Supreme Court noted in Underwood, “one would
expect that where the Government’s case is so feeble as to provide grounds for an EAJA award,
there will often be (as there was here) a settlement below, or a failure to appeal from the adverse
judgment.” Id. at 560. 'l`hus, a failure to appeal may be considered another objective indicator
relevant to the substantial justification determination

Turning first to the summary judgment in AmeriGuard’s favor, the Court noted there that
the Secretary’s allegation that AmeriGuard was a fiduciary under the Employee Retirement

Incorne Security Act (“ERISA”) was a “bald” one, supported neither by facts nor by law.

AmeriGuard had no authority or control over the employee benefit plans at issue, and it never

exercised authority or control over the plans or their assets. In short, AmeriGuard did not meet
the ERISA requirements to be considered a fiduciary fhc Secretary attempted to get around that
obvious failure of proof by contending that AmeriGuard had a duty under the Taft-Hartley Act to
appoint an employer representative to the benefit plans, but this case was not brought under the
Taft-Hartley Act. The case Was brought solely under ERISA, and it is ERISA’s statutory
definitions of “fiduciary” that controlled the ruling in AmeriGuard’s favor. Moreover, despite
the Secretary’s current effort to claim his Taft-Hartley argument created a question of first
impression, which, therefore, imbued his case against AmeriGuard with substantial justification,
tile Secretary fails to respond fully to the standard he himself relies upon in the unpublished case
of So- Dredging Co_, Inc. v. United States, 96 F.3d 1439 (4th Cir. 1996) (per curiam). There, the
Circuit opined that the “substantially justified” Standard “allows the government to advance ‘in
good faith . . . novel but credible . . . interpretations of the law that often underlie vigorous
enforcement efforts.”’ 96 F.3d at *3 (emphasis added). Unlike the So. Dredging case in which
the Circuit observed, “the government made a credible case for its own statutory interpretation
given the legislative history, the principle regarding broad interpretations of environmental
enforcement regulations, ` and the Ex'ecutive Order,” id., here, the Secretary’s “nove ”
interpretation of Taft-Hartley and ERISA was not also “credible.” The Secretary provided no
legislative history showing Congress intended ERlSA’s definitions of “fiduciary” to hinge upon
any language in the Taft-Hartley Act. The Secretary’s argument was created out of Whole cloth
spun from thin air. The Court concludes the Secretary’s case against AmeriGuard was not
substantially justified. That conclusion is buttressed by an objective indicator: the Secretary’s

failure to appeal the adverse judgment against him.

Therefore, ArneriGuard is entitled to an award of attorneys’ fees under EAJA.
AmeriGuard’s supporting detail indicates its attorneys’ fees (including paralegal fees) are modest
in relation to prevailing market rates.1 Even so, the Court must be cognizant of the statutory
proscription against rates higher than 8125 per hour unless supported by an increase in the cost
of living or by other special factors. The Court does not find any special factors other than cost
of living to be applicable As for the increase in cost of living since 1996 when the $125 per
hour rate was set, AmeriGuard has provided information indicating that the permissible hourly
rate, if one accounts for the cost of living, is now appropriately set at 8203.02. (CPI lrrflation
Calculator, U.S. Dep’t of Labor, Nov. 27, 2018, AmeriGuard’s Mot. Ex. 3, ECF No. 129-4.) The
Court will use that figure as the maximum allowable rate. Doing so only affects the rates
charged by the shareholders Craig F. Ballew and Michael K. Hourigan, who customarily charge
$250 per hour. The two associate attorneys, usually compensated at $160 per hour, and the two
paralegals, usually compensated at 890 per hour, are not affected by the maximum allowable
rate. At 8203.02 per hour instead of $250, the total permissible fee for the time of Attorneys
Ballew and Hourigan is $'F'O,'i’82.92j Added to the already permissible fees of 516,672 for

Associate Attorneys J ames K. Howard and Rafiq R. Gharbi and $369 for Paralegals Vanessa L.

Wallace and Nicole M. Cook, the total amount awarded to AmeriGuard for attorneys’ fees is

$87,823.92.
ln accordance with the foregoing, it is hereby ORDERED:
l. AmeriGuard’s Motion_for Award of Attorneys’ Fees (ECF No. 129) is GRANTED.
2. AmeriGuard is AWARDED $87,823.92 for attorneys’ fees.
3. Within 21 days of this order, Plaintif`f Acosta SHALL PAY the amount of $87,823.92 to

AmeriGuard by sending a check for the same in care of AmeriGuard’s attorneys,

 

l The Court refers to its own attorney’s fee guidelines in Apperrdix B to its Local Rules.

5

 

Ferguson Schetelich and Ballew PA, 100 S. Charles St., Suite 1401, Baltirnore, MD

21201.

DATED this Z day of February, 2019.

BY THE COURT:

;?M 74 ZM¢

James K. Bredar
Chief Judge

 

